IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60867
                        Conference Calendar



PAUL CLARK,

                                          Plaintiff-Appellant,

versus

ROY ANDERSON CORP.;
R.A. BUILDING CORP.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 1:95-CV-585-R-R
                        - - - - - - - - - -
                          August 15, 1997
Before KING, HIGGINBOTHAM, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Paul Clark has appealed the district court’s order granting

the defendants’ motion for summary judgment and dismissing his

tort claims under the Jones Act and General Maritime Law.   Clark

contends that the district court erred in determining that the

spud barge on which the alleged injury occurred was not a

“vessel” for purposes of the Jones Act.   Clark also contends that

the district court erred in determining that it did not have


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 96-60867
                               - 2 -

jurisdiction under General Maritime Law to entertain the tort

claim.   We have carefully reviewed the record and the briefs,

and, essentially for reasons stated by the district court, Clark

v. Roy Anderson Corp., No. 1:95-CV-585RR (S.D. Miss. Nov. 12,

1996), we AFFIRM the district court’s order granting the

defendants’ motion for summary judgment.

     AFFIRMED.